NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0404n.06

                                           No. 20-5842

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT                                    FILED
                                                                                  Aug 26, 2021
                                                                              DEBORAH S. HUNT, Clerk
UNITED STATES OF AMERICA,                          )
                                                   )
        Plaintiff-Appellee,                        )       ON APPEAL FROM THE
                                                   )       UNITED STATES DISTRICT
v.                                                 )       COURT FOR THE WESTERN
                                                   )       DISTRICT OF TENNESSEE
LEVESTER GRAYER,                                   )
                                                   )
                                                                    OPINION
        Defendant-Appellant.                       )
                                                   )
                                                   )

       Before: BOGGS, CLAY, and WHITE, Circuit Judges.

       CLAY, Circuit Judge. Defendant Levester Grayer was convicted by a jury of simple

possession of cocaine base, in violation of 21 U.S.C. § 844(a), and being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). The district court sentenced him to 235 months of

incarceration pursuant to the Armed Career Criminal Act, § 924(e)(1). Defendant argues that the

district court erred in denying his motion to suppress evidence obtained in a warrantless search, as

well as his motion for a new trial on the felon-in-possession count based on the Supreme Court’s

decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). We AFFIRM.

                                        BACKGROUND

                                      Factual Background

       On October 3, 2016, the Memphis Police Department (“MPD”) received an anonymous tip

regarding Defendant. After receiving the tip, members of the MPD Organized Crime Unit
No. 20-5842, United States v. Grayer


(“OCU”) confirmed that there were outstanding warrants for Defendant’s arrest. Subsequently,

members of the OCU received a photo of a “Levester Grayer” on their digital devices.

       Police had received information that Defendant would be at the Corner Grocery, which is

located at the intersection of Goodlatt Street and Winchester in Memphis, Tennessee. The OCU

then set up a surveillance team around the Corner Grocery. Shortly thereafter, a vehicle matching

the one described in the tip pulled into the Corner Grocery lot, and a person got out of it. The

police identified Defendant as the driver of the vehicle. Once they identified him, the police moved

to arrest Defendant. Defendant was frisked and placed in a police vehicle, and his car was searched.

                                     Procedural Background

       Defendant was indicted on three counts on January 26, 2017. He was charged with

possession with intent to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1); possession

of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c); and being

a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

       Defendant moved to suppress certain evidence, including evidence obtained as a result of

his October 3, 2016 arrest, arguing that the police lacked reasonable suspicion to detain him and

that no exception to the warrant requirement justified the search of Defendant’s vehicle. The

district court denied the motion.

       The case proceeded to trial where Defendant was found to be not guilty of possession with

intent to distribute controlled substances. He was convicted of simple possession of crack cocaine.

In light of his acquittal on the drug-trafficking charge, Defendant was found not guilty of

possession of a firearm in furtherance of drug trafficking. However, Defendant was found guilty

of being a felon in possession of a firearm.




                                                  2
No. 20-5842, United States v. Grayer


        At sentencing, the district court determined that Defendant was an armed career criminal

and imposed a total sentence of incarceration of 235 months, twelve months on his conviction for

possession of controlled substances and 235 months on the felon-in-possession charge, to be

served concurrently. Defendant timely appealed.

                                          DISCUSSION

   I.      Motion to Suppress

        The district court properly denied Defendant’s motion to suppress evidence obtained as a

result of his seizure by police on October 3, 2016, because the police were aware of Defendant’s

outstanding warrants, and they had positively identified him with reference to a picture before

seizing him. The warrantless search of Defendant’s vehicle was justified because police detected

the smell of marijuana coming from the vehicle.

        A. Standard of Review

        “When reviewing a denial of a motion to suppress, the district court’s factual

determinations are reviewed for clear error and its legal conclusions are reviewed de novo.” United

States v. Pacheco, 841 F.3d 384, 389 (6th Cir. 2019). We view the evidence in the light most likely

to support the district court’s decision. United States v. Abernathy, 843 F.3d 243, 250 (6th Cir.

2016). “In addition, we must give deference to the district court’s assessment of credibility

inasmuch as the court was in the best position to make such a determination.” United States v. Hill,

195 F.3d 258, 264–65 (6th Cir. 1999).

        B. Defendant’s Arrest

        In this case, police determined that Defendant had a number of active warrants and

identified him with a picture before arresting him. Defendant points to no cases where such a fact




                                                 3
No. 20-5842, United States v. Grayer


pattern has supported suppression. In fact, one of the main cases Defendant relies upon, United

States v. Hudson, 405 F.3d 425 (6th Cir. 2005), squarely undermines his argument on appeal.

       In Hudson, we reversed the district court’s denial of a motion to suppress despite the fact

that the police knew there were outstanding warrants for the defendant’s arrest. We recognized

that due to the warrants, “the officers, a fortiori, had probable cause to arrest [the defendant], to

assume he was armed and dangerous, and to search his person and wingspan.” Id. at 432.

       In Hudson, the police had received a tip that the defendant’s partner, and the mother of his

child, would be driving to work. Id. at 433. We concluded that it was an “unreasonable [] leap to

deduce from this that the two were traveling together” on a certain date. Id. “Of course, had the

officers positively, or at least reasonably, identified [the defendant] as a passenger before

approaching [his partner’s] car with their guns drawn—for example, by reference to a photograph

of [the defendant], or a composite drawing—they would have had reasonable suspicion to seize

the car and its occupants.” Id. at 433–34. That is precisely what happened in this case. Multiple

MPD officers testified that prior to Defendant’s arrest, they had a photograph of Defendant while

they were observing the Corner Grocery, and they believed other officers had access to the

photograph as well.

       The district court properly found that the arrest warrants and the police viewing of

Defendant’s photograph made Defendant’s detention lawful. While Defendant points out that the

photograph itself was never entered into evidence, the district court found MPD Detective Darnell

Gooch’s testimony that fellow officers had shared a photograph of Defendant before the arrest

credible, and Defendant offers no grounds to disturb that determination.




                                                 4
No. 20-5842, United States v. Grayer


       C. Warrantless Search of Defendant’s Vehicle

       The search of Defendant’s vehicle was not conducted pursuant to a warrant. Accordingly,

an exception to the Fourth Amendment’s warrant requirement must apply if we are to affirm the

district court’s denial of Defendant’s motion to suppress. See Birchfield v. North Dakota, 136 S.

Ct. 2160, 2173 (2016). The government only needs to show that one such exception applies to

justify a warrantless search or seizure. See United Pet Supply, Inc. v. City of Chattanooga, 768

F.3d 464, 489–90 (6th Cir. 2014). “An action is ‘reasonable’ under the Fourth Amendment,

regardless of the individual officer’s state of mind, ‘as long as the circumstances, viewed

objectively, justify [the] action.’” Brigham City v. Stuart, 547 U.S. 398, 404 (2006) (alteration in

original) (quoting Scott v. United States, 436 U.S. 128, 138 (1978)).

       “It is blackletter law that the police can lawfully search a car without a warrant if they have

probable cause.” Hernandez v. Boles, 949 F.3d 251, 259 (6th Cir. 2020). “This court has held that

an officer’s detection of the smell of marijuana in an automobile can by itself establish probable

cause for a search.” United States v. Elkins, 300 F.3d 638, 659 (6th Cir. 2002) (citing United States

v. Garza, 10 F.3d 1241, 1246 (6th Cir. 1993)); see also United States v. Johnson, 707 F.3d 655,

658 (6th Cir. 2013) (same).

       The district court properly found that the police’s detection of the smell of marijuana

justified the warrantless search of Defendant’s vehicle. The district court recognized that there was

some discrepancy between the officers’ testimony and police records as to whether there was a

smell of burnt or raw marijuana coming from the vehicle. But in light of demeanor evidence and

the officers’ training, the district court found the officers’ testimony that they smelled the odor of

marijuana credible, which, in turn, entitled them to search Defendant’s vehicle. We affirm the

district court’s denial of Defendant’s motion to suppress.




                                                  5
No. 20-5842, United States v. Grayer


   II.      Rehaif

         There is no dispute that Defendant’s indictment failed to allege the knowledge-of-status

element of Defendant’s felon-in-possession charge. In Rehaif, the Supreme Court concluded that

the government must prove that a defendant “knew he belonged to the relevant category of persons

barred from possessing a firearm.” Rehaif, 139 S. Ct. at 2200. Rehaif was decided after Defendant’s

May 2019 trial, but before his July 2020 sentencing. In the district court, Defendant filed a motion

under Federal Rule of Criminal Procedure 33 arguing that this deficiency in the indictment

required vacating his conviction or, in the alternative, a new trial. The district court denied

Defendant’s motion on the merits in a written order. We review a district court’s denial of a Rule

33 motion for abuse of discretion. United States v. Hendricks, 950 F.3d 348, 354 (6th Cir. 2020).

Under Rule 33, a district court “may vacate any judgment and grant a new trial if the interest of

justice so requires.” Fed. R. Crim. P. 33(a).

         When a challenge to an indictment is brought for the first time after the defendant has been

convicted, the indictment is “construed liberally in favor of its sufficiency.” United States v.

Gibson, 409 F.3d 325, 331 (6th Cir. 2005) (quoting United States v. Gibson, 513 F.2d 978, 979

(6th Cir. 1975)). We rejected the same argument that Defendant now presents in United States v.

Ward, 957 F.3d 691 (6th Cir. 2020), after liberally construing the indictment in favor of its

sufficiency. In that case, we found that an indictment that did not include the knowledge-of-status

element required by Rehaif was sufficient, concluding that “nothing here indicates that ‘the

indictment cannot within reason be construed to charge a crime.’” Id. at 695 (quoting United States

v. Gatewood, 173 F.3d 983, 986 (6th Cir. 1999)). So too here. As the district court found,

Defendant does not allege that the indictment cannot be construed to charge a crime, nor would

such an argument be persuasive in light of our precedent.




                                                  6
No. 20-5842, United States v. Grayer


       Additionally, “we will reverse a conviction due to the insufficiency of the indictment only

if the defendant’s substantial rights are affected, meaning he can ‘show[] prejudice to his ability

to defend himself at trial, to the general fairness of the trial, or to the indictment’s sufficiency to

bar subsequent prosecutions.” United States v. Rankin, 929 F.3d 399, 404 (6th Cir. 2019)

(alteration in original) (quoting United States v. Cor-Bon Custom Bullet Co., 287 F.3d 576, 580

(6th Cir. 2002)).

       For the reasons explained by the district court and raised by the government on appeal,

Defendant has not shown that his substantial rights were affected by his indictment’s failure to

include the knowledge-of-status element for his felon-in-possession charge. In this case, Defendant

stipulated to his prior felonies at trial, which we have explained does not establish knowledge of

status, but is strongly suggestive of it. United States v. Raymore, 965 F.3d 475, 486 (6th Cir. 2020).

The Supreme Court recently explained that prior convictions in and of themselves are “substantial

evidence” of knowledge of felon status. Greer v. United States, 141 S. Ct. 2090, 2097–98 (2021).

Moreover, at trial, Defendant was asked during cross-examination if he “knew [he] had been

convicted of a felony as of October 3, 2016,” which was the date of his arrest, to which Defendant

responded, “Yes.” (5-22-19 Jury Trial Tr., R. 259, Page ID #1968.) This case also has

contemporaneous evidence of Defendant’s knowledge of status—the record contains a signed

statement by Defendant dated the day of his arrest, in which he told police that he had been

convicted of robbery, drug crimes (which were specified in the statement to be a felony), and

aggravated assault, and that he served eight-and-a-half years for the robberies, four years for the

drugs, and six months for the assault. (Defendant Statement, R. 92-2, Page IDs ##149–50.)

       Additionally, after briefing in this appeal was complete, the Supreme Court decided Greer

v. United States, which held that a defendant who had stipulated to his felon status did not




                                                  7
No. 20-5842, United States v. Grayer


demonstrate that his substantial rights were affected due to a Rehaif error in the jury instructions.

Greer, 141 S. Ct. at 2097. The case for denying Defendant relief in this case is even stronger than

in Greer because the jury instructions delivered at Defendant’s trial properly specified the

knowledge-of-status requirement.

                                         CONCLUSION

       For the reasons stated above, the judgment of the district court is AFFIRMED.




                                                 8